               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00210-MR
            (CRIMINAL CASE NO. 1:04-cr-00040-MR-DLH-1)


STEPHEN ARTHUR LACY,             )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Motion

to Dismiss Petitioner’s Motion to Vacate [CV Doc. 13]. The Petitioner is

represented by Jared Paul Martin and Joshua Carpenter of the Federal

Defenders of Western North Carolina.

I.    BACKGROUND

      On April 5, 2004, Petitioner Stephen Arthur Lacy (“Petitioner”) was

charged in a Bill of Indictment with two counts of Hobbs Act robbery, in



1 Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00210-MR or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:04-cr-00040-MR-DLH-
1.
violation of 18 U.S.C. § 1951 (Counts One and Four); two counts of

possession of a firearm in furtherance of a crime of violence, that is Hobbs

Act robbery as charged in Counts One and Four, in violation of 18 U.S.C. §

924(c) (Counts Two and Five); and two counts of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Counts Three and Six).

[CR Doc. 1: Indictment]. On June 16, 2004, Petitioner and the Government

entered into a Plea Agreement, pursuant to which Petitioner agreed to plead

guilty to Counts One and Two, and the Government agreed to dismiss

Counts Three, Four, Five and Six. [CR Doc. 13 at 1: Plea Agreement]. The

Petitioner faced a maximum term of twenty 20 years’ imprisonment for Count

One, see 18 U.S.C. §§ 1951, and a mandatory consecutive sentence of not

less than 7 years to life for Count Two, see 18 U.S.C. § 924(c)(1). Petitioner

pleaded guilty in accordance with his Plea Agreement. [CR Docs. 13, 14].

         The Petitioner’s sentencing hearing was held on December 9, 2005,

before the Honorable Lacy H. Thornburg, United States District Judge.2 At

the hearing, the Court sentenced Petitioner to a term of imprisonment of 204

months on Count One3 and 84 months on Count Two, to be served



2   Following Judge Thornburg’s retirement, this matter was reassigned to the undersigned.
3Petitioner was subject to the career offender enhancement under U.S.S.G. § 4B1.2
based on three qualifying prior convictions, which yielded a guidelines range of
imprisonment of 262 to 327 months. [CV Doc. 1 at 1-2.]
                                              2
consecutively to the term imposed on Count One, for a total term of 288

months’ imprisonment. [CR Doc. 32 at 2: Judgment]. Judgment on this

conviction was entered on December 30, 2005. [Id.]. Petitioner appealed

the Judgment to the Fourth Circuit Court of Appeals and the Fourth Circuit

affirmed Petitioner’s conviction. [Docs. 28, 46].

      On June 23, 2016, Petitioner filed a motion to vacate sentence under

28 U.S.C. § 2255, arguing that his conviction under 18 U.S.C. § 924(c) is

invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). [CV Doc.

1]. After conducting an initial review of Petitioner’s § 2255 motion to vacate,

the Court ordered the Government to respond. [CV Doc. 2].

      Then, upon the request of the Government, this matter was stayed

pending the Fourth Circuit’s decision in United States v. Ali, No. 15-4433, or

United States v. Simms, No. 15-4640, and the Supreme Court’s decision in

Beckles v. United States, No. 15-8544. The Fourth Circuit then ordered that

Ali would be held in abeyance pending the Supreme Court’s decision in

United States v. Davis, No. 18-431. The Court, in turn, stayed this matter

pending Davis. [Doc. 11]. The Court ordered that the Government would

have 60 days to respond to Petitioner’s motion once the Supreme Court

issued its ruling in Davis. [Id.]. The Supreme Court decided Davis on June

24, 2019. The Government timely filed a motion to dismiss Petitioner’s


                                       3
Section 2255 motion to vacate. [CV Doc. 13]. The Petitioner, despite being

represented by counsel, did not respond.

       This matter is now ripe for disposition.

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” in order to determine

whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his

original sentence “was imposed in violation of the Constitution or laws of the

United States, or [when] the court was without jurisdiction to impose such

sentence.” 28 U.S.C. § 2255(a). The Petitioner argues he is entitled to relief

on these grounds because, under Johnson, his conviction on Count Two was

imposed in violation of the Constitution and laws of the United States. [CV

Doc. 1].


                                        4
      In Johnson, the Supreme Court struck down the Armed Career

Criminal Act’s (ACCA) residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as

unconstitutionally vague and held that enhancing a sentence under the

ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime

punishable by a term of imprisonment exceeding one year that “otherwise

involves conduct that presents a serious potential risk of physical injury to

another.”   18 U.S.C. § 924(e)(2)(B).         Accordingly, under Johnson, a

defendant who was sentenced to a statutory mandatory minimum term of

imprisonment based on a prior conviction that satisfies only the residual

clause of the “violent felony” definition is entitled to relief from his sentence.

The Supreme Court has held that Johnson applies retroactively to claims

asserted on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265

(2016).

      Here, the Petitioner argues his § 924(c) conviction is invalid under

Johnson. [Doc. 1 at 7-8]. Section 924(c) criminalizes the use of a firearm in

furtherance of a “crime of violence.” Under § 924(c), a crime is one of

violence if it either “has an element the use, attempted use, or threatened

use of physical force against the person or property of another,” (the “force

clause”) or “by its nature involves a substantial risk that physical force against


                                        5
the person or property of another may be used in the course of committing

the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(B).

      In short, the Petitioner argues that because § 924(c)’s residual clause

“is functionally indistinguishable from the ACCA’ residual clause,” which was

found to be unconstitutionally vague, Petitioner’s conviction for Hobbs Act

robbery can qualify as a § 924(c) “crime of violence” only under the force

clause. [Doc. 1 at 7]. Three years after the Petitioner filed his motion to

vacate, the Supreme Court decided United States v. Davis, 139 S. Ct. 2319

(2019). In Davis, the Supreme Court specifically held that the residual clause

of § 924(c)’s definition of “crime of violence” is “unconstitutionally vague.”

139 S. Ct. at 2336. As such, Petitioner’s conviction on Count Two is valid

only if Hobbs Act robbery qualifies as a “crime of violence” under § 924(c)’s

force clause. Recently, the Fourth Circuit squarely addressed this issue in

United States v. Mathis, 932 F.3d 242 (4th Cir. 2019), concluding that “Hobbs

Act robbery constitutes a crime of violence under the force clause of Section

924(c).” 932 F.3d at 266.

      As such, because Hobbs Act robbery is a “crime of violence” under the

force clause of § 924(c), Petitioner’s conviction under 18 U.S.C. § 924(c) is

valid. The Court will, therefore, grant the Government’s motion to dismiss.




                                      6
IV.   CONCLUSION

      Having concluded that Petitioner’s conviction under § 924(c) is valid,

the Court will grant the Government’s motion to dismiss Petitioner’s Section

2255 Motion to Vacate.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s § 2255 Motion to

Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and

DISMISSED, and the Government’s Motion to Dismiss Petitioner’s Motion to


                                       7
Vacate [Doc. 13] is GRANTED.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 and Section 2255 Cases, this Court declines to

issue a certificate of appealability.

      IT IS SO ORDERED.
                                        Signed: December 12, 2019




                                            8
